DETAILED ACTION
Acknowledgements
In the reply filed May 24, 2022, the applicant amended claims 1, 2, 5, 7, 13, 14, and 16-25.
The applicant added claims 31 and 32.
Currently claims 1, 2, 5, 7, 9, 13, 14, 16-25, 31, and 32 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane M. Byers on June 23, 2022.
The application has been amended as follows: 
All instances of “trolley-like” in the claims have been replaced with “wheeled vehicle”, these changes are seen in the following:
In claim 16, line 22, “trolley-like” has been replaced with “wheeled vehicle”
In claim 16, line 23, “trolley-like” has been replaced with “wheeled vehicle”
In claim 16, line 23, “trolley-like” has been replaced with “wheeled vehicle”
In claim 17, line 1, “trolley-like” has been replaced with “wheeled vehicle”
In claim 18, line 1, “trolley-like” has been replaced with “wheeled vehicle”
In claim 20, line 2, “trolley-like” has been replaced with “wheeled vehicle”
In claim 21, line 2, “trolley-like” has been replaced with “wheeled vehicle”
In claim 22, line 4, “trolley-like” has been replaced with “wheeled vehicle”
In claim 22, line 5, “trolley-like” has been replaced with “wheeled vehicle”
In claim 23, line 10, “trolley-like” has been replaced with “wheeled vehicle”
In claim 24, line 1, “trolley-like” has been replaced with “wheeled vehicle”
In claim 25, line 2, “trolley-like” has been replaced with “wheeled vehicle”
In claim 31, line 2, “trolley-like” has been replaced with “wheeled vehicle”
In claim 32, line 1, “trolley-like” has been replaced with “wheeled vehicle”

Allowable Subject Matter
Claims 1, 2, 5, 7, 9, 13, 14, 16-25, 31, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the addition of language directed toward the form and function of the supporting structure, when combined with the other limitations of the independent claims is sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679